Exhibit AMENDED AND RESTATED ARTICLES OF INCORPORATION OF SWINGING PIG PRODUCTIONS, INC. The undersigned, as the incorporator of Swinging Pig Productions, Inc., a Florida corporation, hereby certifies that on August 11, 2004, it was agreed that these Amended and Restated Articles of Incorporation be filed with the Secretary of State for the State of Florida. The undersigned further certify that the original Articles of Incorporation of Swinging Pig Productions, Inc., were filed with the Secretary of State for the State of Florida on the 25th day of June, 2004. The exact text of the Amended and Restated Articles of Incorporation of Swinging Pig Productions, Inc., which amends Article I, Article II, Article III, Article IV, Article V, Article VI, and Article VII, is as follows: FIRST.The name of this corporation is Swinging Pig Productions, Inc. SECOND.
